As filed with the Securities and Exchange Commission on April 2, 2012 Registration File No. 333-162420 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 Post-Effective Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Nicholas Morinigo, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3447 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ PART I INFORMATION REQUIRED IN PROSPECTUS ING Select Multi-Index 5 and 7 Modified Single Premium Deferred Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. As of October 31, 2011, we are no longer offering this Contract for sale to new purchasers . The SEC maintains a web site ( www.sec.gov ) that contains material incorporated by reference and other information about us, which we file electronically. The reference number assigned to this offering of securities is 333-162420. How to reach us… Customer Service Center Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306- 0450 Visit: www.ingfinancialsolutions.com The Contract provides a means for you to allocate to one or more Strategies using one or more Indexes, as applicable. The Strategies currently available under your contract : Fixed Rate, or Point-to-Point Cap Index… Using one or any of these Index(es) : S&P MidCap 400 ® S&P 500 ® EURO STOXX 50 ® Russell 2000 ® See pages 17 and 19, respectively. Although the Contract guarantees the availability of the Fixed Rate Strategy and the Point- to-Point Cap Index Strategy, there is no guarantee that the same or similar Indexes will always be available under the Point- to-Point Cap Index Strategy. We may in the future: add an Index or cease to accept Additional Premiums or Reallocations to an Index; decide to eliminate an Index; or need to substitute an Index. See pages 5 and 13. The Contract will have at least one Index available at all times. If you do not wish to reallocate to another available Index (or the Fixed Rate Strategy), you may Surrender the Contract. A Surrender Charge may apply. As a consequence, the amount of the Accumulation Value that you receive could be less than the Premium you originally paid into the Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 20 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned contract is received by us. See page 29. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 29. April 30 , 201 2 1 Contents Contents 2 Spousal Beneficiary Contract Continuation 25 Summary – Contract Charges, Strategies and Risk Factors 5 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary ING Life Insurance and Annuity Company 7 25 Organization and Operation 7 Death Benefit Once Annuity Payments Have Begun 26 Regulatory Matters - the Company and the Industry 7 Annuity Payments and Annuity Plans 26 Product Regulation 7 Annuity Payments 26 Charges 7 Annuity Plans 27 Surrender Charge 7 Payments for a Period Certain 27 Overnight Charge 9 Payments for Life with a Period Certain 27 Life Only Payments 27 Premium Tax 9 Joint and Last Survivor Life Payments 27 The Annuity Contract 10 Death of the Annuitant who is not an Owner 27 Owner 10 Other Important Information 27 Joint Owner 10 Annual Report to Owners 27 Annuitant and Contingent Annuitant 10 Suspension of Payments 28 Beneficiary 11 Misstatement Made by Owner in Connection with Purchase of Change of Owner or Beneficiary 11 this Contract 28 Contract Purchase Requirements 11 Insurable Interest 28 As of October 31, 2011, we are no longer offering this Contract for Assignment 28 sale to new purchasers 11 Contract Changes — Applicable Tax Law 29 Anti-Money Laundering 12 Right to Examine and Return This Contract 29 Availability of the Contract 13 Non-Waiver 29 Crediting of Premium Payments 13 Special Arrangements 29 Strategy Election and Reallocations 13 Selling the Contract 29 Accumulation Value 14 State Regulation 31 Minimum Guaranteed Contract Value 15 Legal Proceedings 31 Administrative Procedures 17 Legal Matters 31 Other Contracts 17 Experts 31 The Strategies 17 Further Information 32 Fixed Rate Strategy 17 Incorporation of Certain Documents by Reference 32 Point-to-Point Cap Index Strategy 18 Inquiries 32 The Indexes 19 United States Federal Income Tax Considerations 32 S&P MidCap 400 ® 19 Introduction 32 S&P 500 ® 20 Types of Contracts: Non-Qualified and Qualified 33 EURO STOXX 50 ® 20 Taxation of Non-Qualified Contracts 33 Russell 2000 ® 20 Premiums 33 Index Sponsors 20 Taxation of Gains Prior to Distribution 33 Standard & Poor’s 20 Taxation of Distributions 34 STOXX 21 Taxation of Qualified Contracts 36 Frank Russell Company 21 General 36 Surrenders 22 Tax Deferral 36 Cash Surrender Value 22 Contributions 37 Partial Surrender 22 Distributions – General 37 Regular Surrenders 22 Withholding 39 Assignment and Other Transfers 39 Systematic Surrenders 23 Possible Changes in Taxation 39 Surrender Charges on Systematic Surrenders 23 Taxation of Company 39 Surrenders from Individual Retirement Annuities 23 Death Benefit 24 Death Benefit prior to the Maturity Date 24 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found about a special term. Accumulation Value –On the Contract Date, the in non-leap years, the Contract Anniversary shall be Accumulation Value equals the Initial Premium paid less March 1 st . any premium tax, if applicable. At any time after the Contract Date – The date on which this Contract becomes Contract Date, the Accumulation Value equals the sum of effective. the Accumulation Value for each Allocation of Premium Contract Year – The period beginning on a Contract and Reallocation to a Strategy and associated Index, Anniversary (or, in the first Contract Year only, beginning where applicable. See page 14. on the Contract Date) and ending on the day preceding the Additional Premium – Any payment, other than the Initial next Contract Anniversary. Premium, made by you and accepted by us for this Death Benefit – The amount payable to the Beneficiary upon Contract. See page 11. death of any Owner (or, if the Owner is not a natural Allocation – Apportioning your Premium among available person, upon the death of any Annuitant) prior to the Strategies and Indexes, if applicable. Maturity Date. See page 24. Allocation Anniversary – The same date as the applicable Endorsements – Attachments to this Contract that add, change Allocation Date each year. If the Allocation Date is or supersede its terms or provisions. February 29 th , in non-leap years, the Allocation Fixed Rate Strategy – The Strategy that applies the declared Anniversary shall be March 1 st . Fixed Rate Strategy Interest Rate to the applicable Allocation Date – The date on which the Initial Premium, Premium or Reallocation of Accumulation Value. See Reallocation or Additional Premium, as applicable, is page 17. allocated to any specific Strategy or Index. Fixed Rate Strategy Interest Rate – The declared annual Allocation Year – The period beginning on an Allocation interest rate applicable to the Fixed Rate Strategy. Anniversary and ending on the day before the following Guarantee Period – The 5- and 7-year periods from the Allocation Anniversary. Contract Date during which the Initial Minimum Annuitant – The individual designated by you as the Guaranteed Strategy Value Rate will not change for Select individual upon whose life Annuity Payments will be Multi-Index 5 and Select Multi-Index 7 Contracts, based. There may be two Annuitants. See page 10. respectively. Annuity Payments – Periodic payments made by us to you or, Index – An index available under the Point-to-Point Cap Index subject to our consent in the event the payee is not a natural Strategy. See page 19. person, to a payee designated by you. See page 26. Index Cap – The maximum Index Credit that may be applied Annuity Plan – An option elected by you, or the contractually at the end of each Indexing Period. It is declared annually designated default option if none is elected, that in advance and is guaranteed for one year, unless that determines the frequency, duration and amount of the Premium or Reallocation is reallocated to another Strategy Annuity Payments. See page 26. or Index. See page 18. Beneficiary – The individual or entity you select to receive the Index Credit – The rate credited to each Premium and Death Benefit. See page 11. Reallocation of Accumulation Value allocated to the Business Day – Any day that the New York Stock Exchange Point-to-Point Cap Index Strategy and is based on the (NYSE) is open for trading, exclusive of federal holidays, performance of the applicable Index as measured over the or any day the Securities and Exchange Commission Indexing Period. See page 18. (SEC) requires that mutual funds, unit investment trusts or Index Change – The percentage of change in an applicable other investment portfolios be valued. Index during an Indexing Period, which is used to Cash Surrender Value – The amount you receive upon full calculate the Index Credit under the Point-to-Point Cap Surrender of this Contract. See page 22. Index Strategy. See page 18. Code – The Internal Revenue Code of 1986, as amended. Index Number – The value of the Index. It excludes any Company, we, us or our – ING Life Insurance and Annuity dividends that may be paid by the firms that comprise the Company (ING Life), a stock company domiciled in Index. See page 18. Connecticut. See page 7. Indexing Period – The period over which the Index Cap is Contingent Annuitant – The individual who is not an guaranteed and the Index Credit is calculated. See page Annuitant and will become the Annuitant if all named 18. Annuitants die prior to the Maturity Date and the Death Initial Minimum Guaranteed Strategy Value Rate – The Benefit is not otherwise payable. See page 10. Minimum Guaranteed Strategy Value Rate during the Contract – This Modified Single Premium Deferred Annuity Guarantee Period. See page 15. Contract. Initial Premium – The payment made by you to us to put this Contract Anniversary – The same day and month each year Contract into effect. See page 11. as the Contract Date. If the Contract Date is February 29 th , Irrevocable Beneficiary – A Beneficiary whose rights and 3 interests under this Contract cannot be changed without Additional Premium. See page 11. his, her or its consent. See page 11. Premium Allocation Percentage – The percentage of Joint Owner – An individual who, along with another Premium allocated to any specific Strategy. individual Owner, is entitled to exercise the rights incident Proceeds – The greater of the Minimum Guaranteed Contract to ownership. Both Joint Owners must agree to any Value or the Accumulation Value. See pages 15 and 14, change or the exercise of any rights under the Contract. respectively. The Joint Owner may not be an entity and may not be Qualified Institutional Care – For Contracts issued in named if the Owner is an entity. See page 10. Washington, care provided in a hospital, skilled or Maturity Date – The Contract Anniversary following the intermediate nursing home, congregate care facility, adult oldest Annuitant’s attainment of age 90 (or age 85 if the family home, or other facility certified or licensed by the Contract was issued prior to January 3, 2011), on which state primarily affording diagnostic, preventative, the Proceeds are used to determine the amount paid under therapeutic, rehabilitative, maintenance or person care the Annuity Plan chosen. For additional information, services. Such facility provides twenty-four hour nursing including state specific variations for contracts issued in services on its premises or in facilities available to the Florida, Minnesota and Montana see page 26. institution on a formal prearranged basis. See page 8. Minimum Guaranteed Strategy Value – A value equal to Qualifying Medical Professional – A legally licensed 87.5% (90% for Contracts issued in New Jersey) of the practitioner of the healing arts who: (1) is acting within the portion of the Premium allocated to a Strategy (less scope of his or her license; (2) is not a resident of your premium taxes, if applicable), plus Reallocations into that household or that of the Annuitant; and (3) is not related to Strategy, minus Reallocations and Surrenders taken from you or the Annuitant by blood or marriage. For Contracts Accumulation Value in that Strategy, plus interest credited issued in Pennsylvania only, a Qualifying Medical and compounded daily in a manner to yield the applicable Professional cannot be a member of your or the Minimum Guaranteed Strategy Value Rate. See page 15. Annuitant’s immediate family (i.e., parents, spouse, Minimum Guaranteed Strategy Value Rate – The annual children, siblings and parental in-laws). See page 8. rate used in the calculation of the Minimum Guaranteed Reallocation – To change the Strategy and/or Index applicable Strategy Value, which is set on the Contract Date and to a portion or all of the Accumulation Value. See page subject to reset beginning on and after the Contract 13. Anniversary following the Guarantee Period. See page 15. Right to Examine and Return this Contract – The period of (The Minimum Guaranteed Strategy Value Rate will not time during which you have the right to return the Contract change during the Guarantee Period. We refer to the for any reason, or no reason at all, and receive the Minimum Guaranteed Strategy Value Rate as the Initial Premium paid and not previously Surrendered. See page Minimum Guaranteed Strategy Value Rate during the 29. Guarantee Period.) Strategy – The interest crediting strategy available under this Notice to Us – Notice made in a form that: (1) is approved by Contract. See page 17. or is acceptable to us; (2) has the information and any Surrender – A transaction in which all or a part of the documentation we determine in our sole discretion to be Accumulation Value is taken from the Contract. See page necessary to take the action requested or exercise the right 22. specified; and (3) is received by us at our Customer Surrender Charge – A charge that is applied to certain full or Service Center at the address specified on page 1. Under partial Surrenders during the first five Contract Years, or certain circumstances, we may permit you to make Notice the first seven Contract Years, as applicable, and will to Us by telephone or electronically. reduce the amount paid to you. See page 7. Owner – The individual (or entity) who is entitled to exercise Surrender Charge Free Amount – Equals 10% of the the rights incident to ownership. The terms “you” or Contract’s Accumulation Value as determined on the date “your,” when used in this prospectus, refer to the Owner. of the first partial Surrender during the Contract Year. See page 10. This is the amount you may Surrender without any Point-to-Point Cap Index Strategy – The Strategy that credits Surrender Charge. See page 8. interest to the applicable Premium or Reallocation of Terminal Condition – An illness or injury that results in a life Accumulation Value based on the Index Change of the expectancy of twelve months or less, as measured from the Index over the Indexing Period. date of diagnosis by a Qualifying Medical Professional. Premium – Collectively the Initial Premium and any 4 Summary – Contract Charges, Strategies and Risk Factors The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract. A SURRENDER CHARGE will apply to certain full or partial Surrenders according to one of the schedules below. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The Surrender Charge is deducted from the Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. Select Multi-Index 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% Select Multi-Index 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% A charge for PREMIUM TAXES may also be deducted. See page 9. The Contract provides a means for you to allocate Premium and reallocate Accumulation Value to one or more STRATEGIES using one or more Indexes, as applicable. Two Strategies are available: · Fixed Rate Strategy – With the Fixed Rate Strategy, interest is credited daily on the Accumulation Value at a rate that is guaranteed never to be less than the Fixed Rate Strategy Minimum Guaranteed Interest Rate. See page 17. · Point-to-Point Cap Index Strategy – With the Point-to-Point Cap Index Strategy, the Accumulation Value depends on the performance of an index. The Contract defines as the Index Credit the amount attributable to index performance that is used in calculating the Accumulation Value. Index credits are applied to the Accumulation Value at the end of the relevant period. There are no partial index credits. See page 18. Which Strategy is right for you depends on your investment time horizon, need for liquidity and risk tolerance. The Contract and its Strategies are not designed to be short-term investments. RISK FACTORS Purchasing the Contract involves certain risks. Additional information about these risks appears under “Surrender Charge” on page 7, and “Surrenders” on page 22. You should carefully consider your personal tax situation, and the expected U.S. federal income tax treatment, with your qualified tax advisor before you purchase a Contract. See page 32 for a discussion of some general tax considerations. Liquidity Risk – The Contract is designed for long-term investment and should be held for at least the length of the surrender charge period. The Surrender Charge Free Amount provides some liquidity. However, if you withdraw more than the Surrender Charge Free Amount, a Surrender Charge may apply, which could result in loss of principal and earnings. Because the Contract provides only limited liquidity during the surrender charge period, it is not suitable for short-term investment. Investment Risk for the Fixed Rate Strategy – The investment risk and return characteristics for the Fixed Rate Strategy are similar to those of typical of fixed annuities. Accumulation Value in the Fixed Rate Strategy provides a fixed rate of return. The Company guarantees principal and credited interest, and provides for no participation in equity or other markets. In the case of a Surrender, interest will be credited on the portion of the Fixed Rate Strategy’s Accumulation Value surrendered up to the date of the Surrender. However, a Surrender Charge may apply to certain full or partial Surrenders, which could result in the loss of principal and earnings. Because of the Surrender Charge, you bear the risk that you may receive less than your principal. 5 Investment Risk for the Point-to-Point Cap Index Strategy  The investment risk and return characteristics for the Point-to-Point Cap Index Strategy are expected to fall in between those typical of fixed annuities and those typical of equity mutual funds or variable annuities. A fixed annuity guarantees principal, and provides for no participation in equity or other markets. A variable annuity does not guarantee principal, and may provide for up to 100% participation in equity or other markets. Long-term returns under the Point- to-Point Cap Index Strategy may be higher than those offered by a typical fixed annuity, but will be more volatile than under a fixed annuity as the Index fluctuates. The guarantees under the Contract may make the Point-to-Point Cap Index Strategy more suitable than direct equity investment for risk-averse Owners. However, expected long-term returns of the Point-to-Point Cap Index Strategy will be lower than those for equity mutual funds or variable annuities. As Strategies linked to an index do not offer any guaranteed minimum Index Credit, you are assuming the risk that an investment in the Point-to-Point Cap Index Strategy could offer no return. Furthermore, amounts withdrawn from the Point-to-Point Cap Index Strategy prior to the end of the indexing period (the period over which the Index Credit is calculated) will not receive the Index Credit for that year. We may Add an Index, or Cease to Accept Additional Premiums or Reallocations to an Index  We may add new Indexes as we deem appropriate, subject to approval by the insurance supervisory official in the jurisdiction in which the Contract is issued. Alternatively, we may cease to accept Additional Premiums to an Index at any time in our sole discretion. We may also cease to accept Reallocations to an Index (when you reallocate from one Index to another), or cease to permit Accumulation Value from continuing to be applied to an Index at the applicable Allocation Anniversary. The Contract will have at least one Index available at all times. You bear the risk that we may not add new Indexes, or that fewer Indexes will be available than when you bought the Contract. We may decide to Eliminate an Index  We may eliminate an Index under the following conditions: the Index is discontinued by its sponsor; its composition is substantially changed; our agreement with the sponsor of the Index is terminated (see page 19); or we determine that conditions in the capital markets do not permit us to effectively establish reasonable Index Caps (see page 18). We will not eliminate an Index before the Allocation Anniversary of any and all your Allocations or Reallocations to the Index. In other words, we will not eliminate an Index to which Premium, any Additional Premiums or Accumulation Value is allocated until the end of the Indexing Period. Rather, in determining to eliminate an Index, we will cease accepting Additional Premiums or Reallocations to an Index, or cease to permit Accumulation Value from continuing to be applied to the Index at the applicable Allocation Anniversary, until you no longer have any Allocations or Reallocations to the Index, at which time the Index will be eliminated. See page 13. The Contract will have at least one Index available at all times. You bear the risk that fewer Indexes will be available than when you bought the Contract. We may need to Substitute an Index  We will substitute an Index only in the event that the Index is discontinued by its sponsor, or the circumstances under which our agreement with the sponsor is terminated do not allow sufficient time for us to eliminate the Index. If we need to substitute an Index before your Allocation Anniversary, we will designate an index that is comparable, which means the designated substitute Index would have a similar composition of underlying securities, sufficient liquidity for hedging and recognition in the marketplace. Also, we will designate a substitute Index that has similar performance. We will calculate the Index Credit using the performance of the designated substitute Index. The Index Credit will reflect the Index Change of the designated substitute Index over the Indexing Period, but still subject to the same Index Cap that we declared at the beginning of the Indexing Period. The designated substitute Index may perform differently than the discontinued Index. Substituting an Index, however, will not affect the minimum guarantees for the Strategy. See page 13. You bear the risk that the Index Credit attributable to the designated substitute Index may not be as great as the Index Credit you might have been anticipating based on the discontinued Index (had the index sponsor not discontinued the Index). The Fixed Rate Strategy is the Default when an Index is Eliminated  We will notify you in writing at least 30 days in advance of the date on which an Index will be eliminated. We will not eliminate an Index before the Allocation Anniversary of any and all Allocations to the Index. During the 30 days following each Allocation Anniversary, you may reallocate Accumulation Value in the Index to be eliminated that corresponds to the relevant Allocation Anniversary to another available Strategy or Index without penalty. If we do not receive direction from you, we will reallocate such Accumulation Value to the Fixed Rate Strategy, where it will remain allocated until the next Allocation Anniversary. You will bear the investment risk of this Reallocation attributable to the Fixed Rate Strategy during the succeeding Allocation Year. Loss of Principal  Surrenders of Accumulation Value in excess of the Contracts Surrender Charge Free Amount are subject to a Surrender Charge. See page 7. You bear the risk of loss that you may receive less than your principal after any Surrender Charge is deducted. The Companys Claims Paying Ability  The Contract is not a separate account product. This means that the assets supporting the Contract are not held in a separate account of ING Life for the benefit of Owners of the Contract and not insulated from the claims of our creditors. Your guarantees will be paid from our general account and, therefore, are subject to our claims paying ability. See page 7. 6 ING Life Insurance and Annuity Company Organization and Operation ING Life Insurance and Annuity Company issues the Contracts described in this prospectus and is responsible for providing each Contract’s insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or combinations thereof. On November 10, 2010, ING announced that ING and its U.S. insurance affiliates, including the Company, are preparing for a base case of an initial public offering ("IPO") of the Company and its U.S.-based insurance and investment management affiliates. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters - the Company and the Industry As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with examinations, inquiries , investigations and audits of the products and practices of the Company or the financial services industry. These currently include an inquiry regarding the Company’s policy for correcting errors made in processing trades for ERISA plans or plan participants. Some of these investigations , examinations, audits and inquiries could result in regulatory action against the Company. The potential outcome of the investigations, examinations, audits, inquiries and any such regulatory action is difficult to predict but could subject the Company to adverse consequences, including, but not limited to, additional payments to plans or participants, disgorgement, settlement payments, penalties, fines, and other financial liability and changes to the Company’s policies and procedures, the financial impact of which cannot be estimated at this time, but management does not believe will have a material adverse effect on the Company’s financial position or results of operations . It is the practice of the Company and its affiliates to cooperate fully in these matters. Product Regulation Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to non-qualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See page 32 for further discussion of some of these requirements). Failure to administer certain non-qualified contract features (for example, contractual annuity start dates in non- qualified annuities) could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. Charges A Surrender Charge may apply to a full or partial Surrender. A charge for premium taxes may also be deducted. Surrender Charge A Surrender Charge may be deducted from the portion of the Accumulation Value being withdrawn in the following events: 7 A full or partial Surrender while the applicable Surrender Charge schedule is in effect in an amount that is greater than 10% of the Contract’s Accumulation Value, as determined on the date of the first partial Surrender during the Contract Year, which we refer to as the Surrender Charge Free Amount; or You apply the Cash Surrender Value to an Annuity Plan while the applicable Surrender Charge schedule is in effect. The Surrender Charge is designed to recover the costs we incur in selling the Contract if you request a full or partial Surrender that is too early. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The percentage imposed at the time of a Surrender depends on the number of complete years that have elapsed since the Contract Date. Surrenders will be taken from the Accumulation Value in each Strategy in the same order as allocated (last in first out (LIFO)) and in the same proportion as your Accumulation Value associated with the Strategy and any applicable Index relative to the total Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. Select Multi-Index 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% Select Multi-Index 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% We primarily invest in fixed income securities that correspond to the assumed duration of our contractual obligations. We generally assume a Select Multi-Index 5 Contract will be surrendered before a Select Multi-Index 7 Contract and a certain number of Contracts will be surrendered around the time the Surrender Charge schedule expires. Based on these assumptions, the Company will invest in shorter term fixed income securities for Select Multi-Index 5 Contracts and longer term fixed income securities for Select Multi-Index 7 Contracts. Fixed income securities of a longer duration tend to earn a higher rate of interest than those of a shorter duration. Therefore, if you elect the Surrender Charge schedule for the Select Multi-Index 5 Contract, we may credit a lower interest rate or index credit than if you elect the Surrender Charge schedule for the Select Multi-Index 7 Contract. The difference is not fixed and will vary based on market conditions, which we cannot predict. No Surrender Charge applies to : The Surrender Charge Free Amount, which is the maximum amount you may withdraw each Contract Year without incurring a Surrender Charge (i.e., 10% of the Contract’s Accumulation Value as determined on the date of the first partial Surrender during the Contract Year); The commencement of Annuity Payments that begin after the applicable Surrender Charge schedule ends; The portion of a Surrender in excess of the Surrender Charge Free Amount that is subject to the Required Minimum Distribution (RMD) rules of the Code; and A Reallocation during the 30 days following an Allocation Anniversary (see page 13). For Contracts issued in Florida, no Surrender Charge applies when we apply the Proceeds to an Annuity Plan on the Maturity Date (see page 26). The Contract has a waiver of Surrender Charge for Extended Medical Care or a Terminal Condition. Extended Medical Care means confinement in a Hospital or Nursing Home prescribed by a Qualifying Medical Professional. Terminal Condition means an illness or injury that results in a life expectancy of 12 months or less, as measured from the date of diagnosis by a Qualifying Medical Professional. Please see the table below for important state specific variations related to the waiver. For purposes of this waiver: A Hospital or Nursing Home is defined as a hospital or a skilled care or intermediate care nursing facility: ¡ Operating as such according to applicable law; and ¡ At which medical treatment is available on a daily basis. è A Hospital or Nursing Home does not include a rest home or other facility whose primary purpose is to provide accommodations, board or personal care services to individuals who do not need medical or nursing care. A Qualifying Medical Professional is defined as a legally licensed practitioner of the healing arts who: ¡ Is acting within the scope of his or her license; ¡ Is not a resident of your household or that of the Annuitant; and ¡ Is not related to you or the Annuitant by blood or marriage. 8 ¡ IMPORTANT NOTE: For Contracts issued in Pennsylvania only, a Qualifying Medical Professional cannot be a member of your or the Annuitant’s immediate family (i.e., parents, spouse, children, siblings and parental in-laws). To qualify for a waiver as a result of Extended Medical Care: You (or any Annuitant, if the Owner is a non-natural person) begin receiving Extended Medical Care on or after the first Contract Anniversary and receive such Extended Medical Care for at least 45 days during any continuous 60-day period; and Your request for a Surrender, together with satisfactory proof of such Extended Medical Care, must be provided by Notice to Us during the term of such Extended Medical Care or within 90 days after the last day that you received Extended Medical Care. To qualify for a waiver as a result of a Terminal Condition: You (or any Annuitant, if the Owner is a non-natural person) must first be diagnosed by a Qualifying Medical Professional as having a Terminal Condition on or after the first Contract Anniversary; and Your request for a Surrender, together with satisfactory proof of such Terminal Condition, must be provided by Notice to Us. We require the proof of Extended Medical Care or a Terminal Condition to be in writing and, where applicable, attested to by a Qualifying Medical Professional. We reserve the right in the Contract to require a secondary medical opinion by a Qualifying Medical Professional of our choosing. We will pay for any such secondary medical opinion. State Waiver for Extended Medical Care or a Terminal Condition Variation Massachusetts, The waiver of Surrender Charge for Extended Medical Care or a Terminal Condition is not available. California and Texas Pennsylvania You (or any Annuitant, if the Owner is a non-natural person) qualify for a waiver of Surrender Charge as a result of Extended Medical Care if you begin receiving Extended Medical Care on or after the first Contract Anniversary and receive such Extended Medical Care for at least 30 consecutive days during any continuous 60-day period. For purposes of this requirement, separate periods of Extended Medical Care occurring within six months of a previous period of Extended Medical Care for the same or related condition will be considered one continuous period of Extended Medical Care. Washington The waiver is available for Qualified Institutional Care or a Terminal Condition. Qualified Institutional Care means care provided in a hospital, skilled or intermediate nursing home, congregate care facility, adult family home, or other facility certified or licensed by the state primarily affording diagnostic, preventative, therapeutic, rehabilitative, maintenance or person care services. Such facility provides twenty-four hour nursing services on its premises or in facilities available to the institution on a formal prearranged basis. Overnight Charge You may choose to have a $20 overnight charge deducted from the net amount of a Surrender you would like sent to you by overnight delivery service. Premium Tax In certain states, the Premium you pay for the Contract is subject to a premium tax. A premium tax is generally any tax or fee imposed or levied on us by any state government or political subdivision thereof in consideration of your Premium received by us. Currently, the premium tax ranges from zero to 3.5%, depending on your state of residence. We reserve the right in the Contract to recoup the amount of any premium tax from the Accumulation Value if and when: The premium tax is incurred by us; The Proceeds or Cash Surrender Value, as applicable, are applied to an Annuity Plan; or You take a full or partial Surrender the Contract. We reserve the right in the Contract to change the amount we charge for the premium tax if you change your state of residence. We do not expect to incur any other tax liability attributable to the Contract. We also reserve the right to charge for any other taxes as a result of any changes in applicable law. 9 The Annuity Contract The Contract described in this prospectus is a modified single premium deferred annuity contract. The Contract is non-participating, which means that it will not pay dividends resulting from any of the surplus or earnings of the Company. We urge you to read the Contract because it defines your rights as an investor. The Contract consists of any attached application, amendment or Endorsements that are issued in consideration of the Initial Premium paid. The Contract provides a means for you to allocate Premium one or more Strategies. Owner The Owner is the individual (or entity) entitled to exercise the rights incident to ownership. The Owner may be an individual or a non-natural person (e.g., a corporation or trust). We require the Owner to have an insurable interest in the Annuitant. See page 28. Two individuals may own the Contract, which we refer to as Joint Owners. Joint Owners must agree to any changes or exercise of the rights under the Contract. The Death Benefit becomes payable if any Owner dies prior to the Maturity Date. If the Owner is a non- natural person, the Death Benefit becomes payable if any Annuitant dies prior to the Maturity Date. See page 24. We will pay the Death Benefit to the Beneficiary (see below). Joint Owner For Contracts purchased with after-tax money, which we refer to as non-qualified Contracts, Joint Owners may be named in a written request to us at any time before the Contract is in effect. A Joint Owner may not be an entity, however, and may not be named if the Owner is an entity. In the case of Joint Owners, all Owners must agree to any change or exercise of the rights under the Contract. All other rights of ownership must be exercised jointly by both Owners. Joint Owners own equal shares of any benefits accruing or payments made to them. In the case of Joint Owners, upon the death of a Joint Owner, we will designate the surviving Joint Owner as the Beneficiary, and the Death Benefit is payable. See page 24. This Beneficiary change will override any previous Beneficiary designation. All rights of a Joint Owner terminate upon the death of that Owner, so long as the other Joint Owner survives, and the deceased Joint Owner’s entire interest in the Contract will pass to the surviving Joint Owner. The Death Benefit is either payable to the surviving Joint Owner, or in the case of a surviving Joint Owner who is the spouse of the deceased Joint Owner, will be payable if the surviving Joint Owner dies prior to the Maturity Date. See page 26. Annuitant and Contingent Annuitant The Annuitant is the individual upon whose life the Annuity Payments are based. The Annuitant must be a natural person, who is designated by you at the time the Contract is issued. There may be two Annuitants. If you do not designate the Annuitant, the Owner will be the Annuitant. In the case of Joint Owners, we will not issue a Contract if you have not designated the Annuitant. If the Owner is a non-natural person, an Annuitant must be named. We require the Owner to have an insurable interest in the Annuitant. See page 28. You may name a Contingent Annuitant. A Contingent Annuitant is the individual who will become the Annuitant if all named Annuitants die prior to the Maturity Date. Neither the Annuitant nor the Contingent Annuitant can be changed while he or she is still living. Permitted changes to the Annuitant: If the Owner is an individual, and the Annuitant dies before the Maturity Date, the Contingent Annuitant, if any, will become the Annuitant, if two Owners do not exist. Otherwise, the Owner will become the Annuitant if the Owner is a natural person. If two individual Owners exist, the youngest Owner will become the Annuitant. The Owner, or joint Owners, must name an individual as the Annuitant if the Owner is age 90 or older (or age 85 or older if the Contract was issued prior to January 3, 2011), as of the date of the Annuitant’s death. We require the Owner to have an insurable interest in the Annuitant. See page 28. ¡ IMPORTANT NOTE: For Contracts issued in Minnesota, the Owner, or joint Owners, must name an individual as the Annuitant if the Owner is age 85 or older. For Contracts issued in Montana, the Owner, or joint Owners, must name an individual as the Annuitant if the Owner is age 90 or older (or age 85 or older if the Contract was issued prior to January 18, 2011). If the Owner is a non-natural person, and any Annuitant dies before the Maturity Date, we will pay the Death Benefit to the designated Beneficiary (see below). There are different distribution requirements under the Code for paying the Death Benefit on a Contract that is owned by a non-natural person. You should consult your tax adviser for more information if the Owner is a non-natural person. 10 Beneficiary The Beneficiary is the individual or entity designated by you to receive the Death Benefit. The Beneficiary may become the successor Owner if the Owner, who is a spouse, as defined under U.S. federal law, dies before the Annuity Commencement Date or the Maturity Date, as applicable. The Owner may designate a Contingent Beneficiary, who will become the Beneficiary if all primary Beneficiaries die before any Owner (or any Annuitant if the Owner is a non-natural person). The Owner may designate one or more primary Beneficiaries and Contingent Beneficiaries. The Owner may also designate any Beneficiary to be an Irrevocable Beneficiary. An Irrevocable Beneficiary is a Beneficiary whose rights and interest under the Contract cannot be changed without the consent of such Irrevocable Beneficiary. Payment of the Death Benefit to the Beneficiary: We pay the Death Benefit to the primary Beneficiary (unless there are Joint Owners, in which case the Death Benefit is paid to the surviving Owner(s)). If all primary Beneficiaries die before any Annuitant or any Owner, as applicable, we pay the Death Benefit to any Contingent Beneficiary. If there is a sole natural Owner and no surviving Beneficiary (or no Beneficiary is designated), we pay the Death Benefit to the Owner’s estate. If the Owner is not a natural person and all Beneficiaries die before the Annuitant (or no Beneficiary is designated), the Owner will be deemed to be the primary Beneficiary. One or more individuals may be a Beneficiary or Contingent Beneficiary. In the case of more than one Beneficiary, we will assume any Death Benefit is to be paid in equal shares to all surviving Beneficiaries in the same class (primary or contingent), unless you provide Notice to Us directing otherwise. We will deem a Beneficiary to have predeceased the Owner if: The Beneficiary died at the same time as the Owner; The Beneficiary died within 24 hours after the Owner’s death; or There is insufficient evidence to determine that the Beneficiary and Owner died other than at the same time. 11 The Beneficiary may decide how to receive the Death Benefit, subject to the distribution requirements under Section 72(s) of the Code. You may restrict a Beneficiary’s right to elect an Annuity Plan or receive the Death Benefit in a single lump-sum payment. Change of Owner or Beneficiary You may transfer ownership of a non-qualified Contract before the Maturity Date. The new Owner’s age may not be greater than age 80, or the age of the current owner, at the time. (For Contracts issued in Minnesota, the new Owner’s age may not be greater than age 75, or the age of the current owner, at the time.) We require any new Owner to have an insurable interest in the Annuitant. See page 28. You have the right to change the Beneficiary unless you have designated such person as an Irrevocable Beneficiary at any time prior to the Maturity Date. Notice to Us is required for any changes pursuant to the Contract. Any such change will take effect as of the date Notice to Us is received and not affect any payment made or action taken by us before recording the change. A change of Owner likely has tax consequences. See page 32 for more information. Contract Purchase Requirements As of October 31, 2011, we are no longer offering this Contract for sale to new purchasers. We will issue a Contract so long as the Annuitant and the Owner (if a natural person) are age 80 or younger at the time of application. (For Contracts issued in Minnesota, we will issue a Contract so long as the Annuitant and the Owner (if a natural person) are age 75 or younger at the time of application.) An insurable interest must exist at the time we issue the Contract. In purchasing the Contract, you will represent and acknowledge that the Owner has an insurable interest in the Annuitant. We require the agent/registered representative to confirm on the application that the Owner has an insurable interest in the Annuitant. Insurable interest means the Owner has a lawful and substantial economic interest in the continued life of the Annuitant. See page 28. The minimum initial payment (which we refer to as the Initial Premium) must be at least $75,000 for Select Multi-Index 5 Contracts and at least $15,000 for Select Multi-Index 7 Contracts. We currently accept as the Initial Premium payments from multiple sources involving transfers and exchanges identified on the application and received no more than 45 days after our receipt of the application. We will hold the Fixed Rate Strategy Interest Rates (see page 17), Index Caps (see page 17) and the Minimum Guaranteed Strategy Value Rates (see page 15) during this time and issue the Contract with the higher current rates. Except for Contracts issued in Florida, we accept Additional Premium, subject to our right in the Contract to limit or refuse to accept Additional Premium. For Contracts issued in Florida, we accept Additional Premium subject to our right in the Contract not to accept Additional Premium above $100,000. Each Additional Premium must be at least $5,000. We currently accept Additional Premium up to 90 days after the first Contract Anniversary, but only when you notify us that Additional Premium will be coming before the end of the first Contract Year. Otherwise, we will only accept Additional Premium through the end of the first Contract Year. The Allocation Date for each Additional Premium will be the date that such Additional Premium is allocated to a Strategy. Allocation Anniversaries will be calculated accordingly. On Premiums of $75,000 or more (including Additional Premiums), we may offer higher Index Caps on the Point-to-Point Cap Index Strategy. There is no minimum allocation requirement per Strategy. Under certain circumstances, we may waive the minimum payment requirement. If your Premium payment was transmitted by wire order from your agent/registered representative (broker-dealer), we will follow one of the following two procedures after we receive and accept the wire order and investment instructions. Which procedure depends on whether your state or agent/registered representative (broker-dealer) requires a paper application to issue the Contract. If an application is required, we will issue the Contract along with a Contract acknowledgement and delivery statement, but we reserve the right to void the Contract if we are not in receipt of a properly completed application within 5 days of receiving the Initial Premium. We will refund the Accumulation Value plus any charges we deducted, and the Contract will be voided. We will return the Premium when required. When an application is not required, we will issue the Contract along with a Contract acknowledgement and delivery statement. We require you to execute and return the Contract acknowledgement and delivery statement. Until you do, we will require a signature guarantee, or notarized signature, on certain transactions prior to processing. Our prior approval is required for Premiums that would cause the premiums of all annuities you maintain with us to exceed $1,000,000 ($100,000 for Contracts issued in Florida). Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti- money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that serve to assure that our customers’ identities are properly verified and that premiums and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require policy owners, insured persons and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of premium payments or loan repayments (traveler’s cheques, cashier's checks, bank drafts, bank checks and treasurer's checks, for example) or restrict the amount of certain forms of premium payments or loan repayments (money orders totaling more than $5,000.00, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment and not issuing the Contract. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. 12 Availability of the Contract The Contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes. The tax-deferred feature is more attractive to people in high federal and state tax brackets. You should not buy this Contract if: You are looking for a short-term investment; You cannot risk getting back an amount less than your initial investment; or Your assets are in a plan that already provides for tax-deferral and you can identify no other benefits in purchasing this Contract. When considering an investment in the Contract, you should consult with your investment professional about your financial goals, investment time horizon and risk tolerance. Replacing an existing insurance contract with this Contract may not be beneficial to you. Before purchasing the Contract, you should determine whether your existing contract will be subject to any fees or penalties upon termination of such contract. You should also compare the fees and charges, coverage provisions and limitations, if any, of your existing contract to this Contract. Individual Retirement Accounts, or IRAs, and other qualified plans already have the tax-deferral feature found in this Contract. For an additional cost, the Contract provides other features and benefits, which other plans may not provide. You should not purchase a qualified Contract unless you want these other features and benefits, taking into account their cost. See page 36. Crediting of Premium Payments We will process your Initial Premium within 2 Business Days of receipt and allocate it according to the instructions you specify, so long as the application and all information necessary for processing the Contract is complete. We will process Additional Premium payments within 1 Business Day if we receive all information necessary. In the event that your application is incomplete for any reason, we are permitted to retain your Initial Premium for up to 5 Business Days while attempting to complete it. If the application cannot be completed during this time, we will inform you of the reasons for the delay. We will also return the Initial Premium promptly. Once you complete the application, we will process your Initial Premium within 2 Business Days and allocate it according to your instructions. On Additional Premium, we will ask about any missing information. Additional Premium will be allocated in the same proportion as the payment of Initial Premium, unless you specify otherwise. Strategy Election and Reallocations You elect the Strategy or Strategies and Indexes to allocate your Premium, as applicable. You may reallocate to another available Strategy or Index without penalty, or continue in the same Strategy, during the 30 days following each Allocation Anniversary. Reallocations are taken on a last-in-first-out basis (LIFO). Your request for Reallocation will be effective on the Allocation Anniversary. No Surrender Charge applies. We may cease to accept Additional Premiums to an Index at any time in our sole discretion. We may also cease to accept Reallocations to an Index (when you reallocate from one Index to another), or cease to permit Accumulation Value from continuing to be applied to an Index at the applicable Allocation Anniversary. We may eliminate or substitute an Index under the following conditions: The Index is discontinued by its sponsor; The composition of the Index is substantially changed; Our agreement with the Index sponsor is terminated (see page 19); or We determine that conditions on the capital markets do not permit us to effectively establish reasonable Index Caps applicable to the Point-to-Point Cap Index Strategy. See page 18. We will not eliminate an Index before the Allocation Anniversary of any and all your Allocations or Reallocations to the Index. In other words, we will not eliminate an Index to which Premium, any Additional Premiums or Accumulation Value is allocated until the end of the Indexing Period. Rather, in determining to eliminate an Index, we will cease accepting Additional Premiums or Reallocations to an Index, or cease to permit Accumulation Value from continuing to be applied to any specific Index at the applicable Allocation Anniversary, until you no longer have any Allocations or Reallocations to the Index, at which time the Index will be eliminated. We will notify you in writing at least 30 days in advance of making this determination. During the 30 days following each Allocation Anniversary, you may reallocate Accumulation Value in the Index to be eliminated that corresponds to the relevant Allocation Anniversary to another available Strategy or Index without Penalty. If we do not receive direction from you within the 30- 13 day period, we will reallocate such Accumulation Value to the Fixed Rate Strategy, where it will remain allocated until the next Allocation Anniversary. We will substitute an Index only in the event that the Index is discontinued by its sponsor, or the circumstances under which our agreement with the sponsor do not allow sufficient time for us to eliminate the Index. If we need to substitute an Index before your Allocation Anniversary, we will designate an index that is comparable, which means the designated substitute Index would have a similar composition of underlying securities, sufficient liquidity for hedging and recognition in the marketplace. For example, an index that is comparable to the S&P 500 ® Index will have stocks of large, publicly held domestic companies. Also, we will designate a substitute Index that has similar performance. We will calculate the Index Credit using the performance of the designated substitute Index. The Index Credit will reflect the Index Change of the designated substitute Index over the Indexing Period, but still subject to the same Index Cap that we declared at the beginning of the Indexing Period. We use the Index Change of the designated substitute Index to calculate the Index Credit because the Index Number of the designated substitute Index as of the start of the Indexing Period may not be the same as the Index Number of the discontinued Index: Index Index Number as Number as of Start of of End of Index Index Index Index Period Period Change Index Cap Credit Discontinued Index 1,500 N/A N/A 7% N/A Substitute Index 2,215 2,268 2.39% 7% 2.39% It is possible that the Index Credit attributable to the designated substitute Index may not be as great as the Index Credit you might have been anticipating based on the discontinued Index (had the index sponsor not discontinued the Index). Substituting an Index will not affect the minimum guarantees for the Strategy. See page 15. Otherwise, any Additional Premiums accepted or Reallocations continued to be applied to an Index or Strategy are subject to the terms and conditions in existence for such Strategy and Index available at that time, including Fixed Interest Rates, and the Index Caps on the Point-to-Point Cap Index Strategy, which may differ from those applicable to previous Allocations or Reallocations. The Contract will have at least one Index available at all times. We reserve the right to add Indexes, subject to approval by the insurance supervisory official in the jurisdiction in which the Contract is issued. Accumulation Value There is a separate Accumulation Value and Allocation Date for EACH allocation of Premium to a Strategy and associated Index. On the Contract Date, the Accumulation Value equals the Initial Premium paid less any premium tax, if applicable. At any time after the Contract Date, the Accumulation Value equals the sum of the Accumulation Value for each allocation of Premium and Reallocation to a Strategy and associated Index, where applicable, as determined below. Accumulation Value for the Fixed Rate Strategy On Each Allocation Date On Each Allocation Anniversary The Accumulation Value equals: The Accumulation Value associated with EACH Premium or Reallocation to the Fixed Rate Strategy equals: ¡ The amount of each Premium allocated to the Fixed Rate ¡ The Accumulation Value of the Premium or Reallocation Strategy; and on the last Allocation Anniversary è Minus any premium tax, if applicable. è Minus any Reallocations out of the Accumulation Value of the Premium or Reallocation, as applicable, allocated to the Fixed Rate Strategy since the last Allocation Anniversary ¡ The amount of each Reallocation allocated to the Fixed è Minus any adjustments for partial Surrenders of the Rate Strategy, if any. Premium or Reallocation, as applicable, allocated to the Fixed Rate Strategy since the last Allocation Anniversary è Plus interest credited daily at the Fixed Interest Rate Strategy Interest Rate. 14 Accumulation Value for the Point-to-Point Cap Index Strategy On Any Other Date During The On Each Allocation Date On Each Allocation Anniversary Applicable Allocation year The Accumulation Value equals: The Accumulation Value associated The Accumulation Value associated with EACH Premium or Reallocation to with EACH Premium or Reallocation to the Point-to-Point Cap Index Strategy the Point-to-Point Cap Index Strategy equals: equals: ¡ The amount of each Premium ¡ The Accumulation Value of the ¡ The Accumulation Value of the allocated to the Point-to-Point Cap Premium or Reallocation allocated Premium or Reallocation allocated Index Strategy; and to an Index on the last Allocation to an Index on the last Allocation Anniversary Anniversary è Minus any premium tax, if è Minus any Reallocations out of the è Minus any Reallocations out of the applicable. Accumulation Value of the Accumulation Value of the Premium or Reallocation, as Premium or Reallocation, as applicable, allocated to an Index applicable, allocated to an Index since the last Allocation since the last Allocation Anniversary Anniversary ¡ The amount of each Reallocation è Minus any adjustments for partial è Minus any adjustments for partial allocated to the Point-to-Point Cap Surrenders of the Premium or Surrenders of the Premium or Index Strategy, if any. Reallocation, as applicable, Reallocation, as applicable, allocated to an Index since the last allocated to an Index since the last Allocation Anniversary Allocation Anniversary è Plus the result mulitplied by (1 + the applicable Index Credit)(see page 18.) Although interest is credited daily on Accumulation Value in the Fixed Rate Strategy, there are no partial Index Credits for allocations to the Point-to-Point Cap Index Strategy. Minimum Guaranteed Contract Value Each Strategy under the Contract has a Minimum Guaranteed Contract Value. The Minimum Guaranteed Contract Value is used in the calculation of the Cash Surrender Value and the Proceeds under the Contract for payment of the Death Benefit or to apply to an Annuity Plan, as applicable. The Minimum Guaranteed Contract Value equals the greater of (1) and (2), where: (1) Is the sum of the Minimum Guaranteed Strategy Value of each Strategy; or (2) Is 100% of the Premium, less premium taxes, if applicable: è Less any Surrenders of Accumulation Value; è Plus interest credited and compounded daily in a manner to yield the annual rate of 1.00%; è Less any Surrender Charges. The Minimum Guaranteed Strategy Value of each Strategy equals: Is 87.5% (90% for contracts issued in New Jersey) of the portion of the Premium allocated to the Strategy, less premium taxes, if applicable; è Plus Reallocations into that Strategy; è Minus Reallocations and Surrenders taken from Accumulation Value in that Strategy; and è Plus interest credited and compounded daily in a manner to yield the applicable Minimum Guaranteed Strategy Value Rate. The Minimum Guaranteed Strategy Value Rate is an annual rate that is set on the Contract Date, and is subject to reset beginning on and after the Contract Anniversary following the Guarantee Period. For Select Multi-Index 5 Contracts, the Guarantee Period begins on the Contract Date and lasts the first five Contract Years. For Select Multi-Index 7 Contracts, the Guarantee Period begins on the Contract Date and lasts the first seven Contract Years. The Minimum Guaranteed Strategy Value Rate will not change during the Guarantee Period. We refer to the Minimum Guaranteed Strategy Value Rate as the Initial Minimum Guaranteed Strategy Value Rate during the Guarantee Period. The Initial Minimum Guaranteed Strategy Value Rate is indicated on the schedule page of the Contract. 15 After the Guarantee Period (i.e., the 5 th and 7 th Contract Anniversary for Select Multi-Index 5 and Select Multi-Index 7 Contracts, respectively), the Minimum Guaranteed Strategy Value Rate for each Strategy will be set equal to the average of the five-year Constant Maturity Treasury Rate for each day that is reported by the Federal Reserve during the month of October in the calendar year preceding the calendar year of the Contract Anniversary of the Guaranteed Period for your Contract, less 1.25% for the Fixed Rate Strategy and less 2.25% for the Point-to-Point Cap Index Strategy – rounded to the nearest 0.05%. The Minimum Guaranteed Strategy Value Rate is guaranteed never to be less than 1% or greater than 3%. We do not have a specific formula for establishing the Initial Minimum Guaranteed Strategy Value Rate. The Initial Minimum Guaranteed Strategy Value Rate for new issues of the Contract is established at our discretion and is subject to change periodically, currently quarterly. We may be influenced by the interest rates on the fixed income investments we use to support our guarantees (in which you have no direct interest). We will also consider other factors, including regulatory and tax requirements, sales commissions and administrative expenses borne by us, general economic trends and competitive factors. We cannot predict the level of this rate in the future. Minimum Guaranteed Contract Value Examples The following examples show how we calculate the Minimum Guaranteed Contract Value, using the formula indicated above, on Premium of $200,000: $100,000 is allocated to the Fixed Rate Strategy; and $100,000 is allocated to the Point-to-Point Cap Index Strategy. Also, these examples show the correlation between and among the Minimum Guaranteed Contract Value, the Accumulation Value allocated to the Fixed Rate Strategy and the Accumulation Value allocated to the Point-to-Point Cap Index Strategy. For the Accumulation Value allocated to the Point-to-Point Cap Index Strategy, these examples use the same assumptions as the Index Credit Examples. See page 18. à Illustrative Example #1 For purposes of this example, we assume no Reallocations or Surrenders before the Allocation Anniversary. Also: Assumptions Fixed Rate Point-to-Point Cap Strategy Index Strategy Fixed Rate Strategy Interest Rate 2.5% N/A Minimum Guaranteed Strategy Value Rate 3.0% 2.0% Index Credit N/A 7.0% Surrender Charge (see page 7) 9% Surrender Charge Free Amount (see page 8) $20,950 Step One is to determine the Accumulation Value. The Accumulation Value of the Fixed Rate Strategy: $100,000 + (100,000 x 0.025) $102,500. The Accumulation Value of the Point-to-Point Cap Index Strategy (see page 18): $100,000 + (100,000 x 0.07) $107,000. Thus, the combined Accumulation Value is $209,500. Step Two is to determine the Minimum Guaranteed Strategy Value. The Minimum Guaranteed Strategy Value of the Fixed Rate Strategy: $100,000 x 87.5% + $100,000 x 87.5% x 0.03 $90,125. The Minimum Guaranteed Strategy Value of the Point-to-Point Cap Index Strategy: $100,000 x 87.5% + $100,000 x 87.5% x 0.02 $89,250. Step Three is to determine the Minimum Guaranteed Contract Value, where (1) above is: $90,125 + $89,250 $179,375 and (2) above is: $200,000 + $200,000 x 0.01 – ($200,000 + $200,000 x 0.01 - $20,950) x 0.09 $187,705.50. Thus, the Minimum Guaranteed Contract Value is $187,705.50. 16 à Illustrative Example #2 For purposes of this example, we assume no Reallocations or Surrenders before the Allocation Anniversary. Also: Assumptions Fixed Rate Point-to-Point Cap Strategy Index Strategy Fixed Rate Strategy Interest Rate 2.5% N/A Minimum Guaranteed Strategy Value Rate 3.0% 2.0% Index Credit N/A 0.0% Surrender Charge (see page 7) 9% Surrender Charge Free Amount (see page 8) $20,250 Step One is to determine the Accumulation Value. The Accumulation Value of the Fixed Rate Strategy: $100,000 + (100,000 x 0.025) $102,500. The Accumulation Value of the Point-to-Point Cap Index Strategy (see page 18): $100,000 + (100,000 x 0.00) $100,000. Thus, the combined Accumulation Value is $202,500. Step Two is to determine the Minimum Guaranteed Strategy Value. The Minimum Guaranteed Strategy Value of the Fixed Rate Strategy: $100,000 x 87.5% + 100,000 x 87.5% x 0.03 $90,125. The Minimum Guaranteed Strategy Value of the Point-to-Point Cap Index Strategy: $100,000 x 87.5% + $100,000 x 87.5% x 0.02 $89,250. Step Three is to determine the Minimum Guaranteed Contract Value, where (1) above is: $90,125 + $89,250 $179,375 and (2) above is: $200,000 + $200,000 x 0.01 – ($200,000 + $200,000 x 0.01 - $20,250) x 0.09 $185,642.50 Thus the Minimum Guaranteed Contract Value is $185,642.50. Administrative Procedures We may accept a request for Contract service in writing, by telephone, or other approved electronic means, subject to our administrative procedures, which vary depending on the type of service requested and may include proper completion of certain forms, providing appropriate identifying information, and/or other administrative requirements. Please be advised that the risk of a fraudulent transaction is increased with telephonic or electronic instructions (for example, a facsimile Surrender request form), even if appropriate identifying information is provided. Other Contracts We and our affiliates offer various other products with different features and terms than the Contracts. These products have different benefits, fees and charges, and may or may not better match your needs. Please consult your agent/registered representative if you are interested in learning more information about these other products. The Strategies You may allocate to one or more Strategies using one or more Indexes. We offer two Strategies: the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy. Each of these Strategies is described below. For more information about the Indexes currently available for the Point-to-Point Cap Index Strategy, see 19. Although the Contract guarantees the availability of the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy, there is no guarantee that the same or similar Indexes will always be available under the Point-to-Point Cap Index Strategy. We reserve the right to add Indexes, subject to supervisory official approval, or to cease offering a specific Index or accepting Premiums therefore, or Reallocations thereto, at any time. The Contract will have at least one Index available at all times. Fixed Rate Strategy You may elect to allocate any portion of Premiums, or reallocate Accumulation Value, to the Fixed Rate Strategy. The Fixed Rate Strategy credits interest from each Allocation Date until the date that is one year thereafter at a fixed rate that is guaranteed never to be less than 1% (which we refer to as the Fixed Rate Strategy Minimum Guaranteed Interest Rate). We declare the Fixed Rate Strategy Interest Rate in advance at our sole discretion, subject to the Fixed Rate Strategy Minimum Guaranteed Interest Rate. We do not have a specific formula for establishing the Fixed Rate Strategy Interest Rate. To find out the Fixed Rate Strategy Interest Rate we currently offer, please ask your registered representative or contact the Customer Service Center. Contact information for our Customer Service Center is specified on page 1. In establishing the Fixed Rate Strategy Interest Rate, we may take into consideration the interest rate on the fixed income investments we use to support our guarantees (in which you have no direct or indirect interest). We 17 may also consider other factors, including regulatory and tax requirements, sales commissions and administrative expenses borne by us, general economic trends and competitive factors. We cannot predict the level of future interest rates. We may from time to time offer interest rate specials for new Premiums that are higher than the current interest rate on Reallocations. In the case of a Surrender, interest will be credited on the portion of the Fixed Rate Strategy’s Accumulation Value surrendered up to the date of the Surrender. Point-to-Point Cap Index Strategy You may elect to allocate any portion of Premiums, or reallocate Accumulation Value, to the Point-to-Point Cap Index Strategy. The Point-to-Point Cap Index Strategy may grow the value of the Contract through credits that depend on the performance of a given Index. Index Credits under the Point-to-Point Cap Index Strategy are calculated as a percentage of the change in the applicable Index during the Indexing Period (which percentage change we refer to as the Index Change), subject to the Index Cap – (i)/(ii)-1 where: (i) Is the value of the Index (which we refer to as the Index Number) as of the end of the Indexing Period; and (ii) Is the Index Number as of the start of the Indexing Period. We convert the decimal to the equivalent percentage, and the Index Credit equals the lesser of the Index Cap or Index Change. The Indexing Period is the period over which the Index Credit is calculated and Index Cap is guaranteed. Each allocation of Premium and Reallocation of Accumulation Value has its own separate Indexing Period. The Indexing Period begins on the Allocation Date for such Premium or Reallocation of Accumulation Value and ends on the day before the following Allocation Anniversary. Subsequent Indexing Periods begin on the Allocation Anniversary and end of the day before the next Allocation Anniversary. The Index Cap is the maximum Index Credit that may be applied to the associated Accumulation Value at the end of the Indexing Period. The Index Cap is a declared factor and is set by us in our sole discretion. The initial Index Cap is set forth on the schedule page of the Contract. The Index Cap is guaranteed never to be less than 2%. On each subsequent Allocation Anniversary, we will declare a new Index Cap that is guaranteed for one year for such associated Accumulation Value. Subsequent Index Caps may be higher or lower than the initial Index Cap, but will not be lower than 2%. The Index Cap may vary by Index. While we have no specific formula for determining the Index Cap, we may consider various factors, such as the yields available on the fixed income securities we use to support our guarantees under the Contract. An increase in the yields could have a corresponding impact on the Index Caps and vice versa. The Index Caps could be similarly impacted by the costs to hedge these investments using derivatives, for example, options and futures contracts. Also, we may consider the level of compensation we pay for the promotion and sale of the Contract and our administrative expenses, in addition to regulatory and tax requirements, and general economic trends and competitive factors. If the performance of the applicable Index is at or below 0% for any Indexing Period, the Accumulation Value in the Point-to-Point Cap Index Strategy will be credited with an Index Credit of 0%. Therefore, you are assuming the risk that your allocations (including any subsequent Reallocations) will produce no return. Please note that there are no partial Index Credits. Surrenders do not participate in any Index Credits for the Allocation Year in which they are taken. Index Credit Examples The following examples show how we calculate the Index Credit, using the formula indicated above, on $100,000 of Premium allocated to the Point-to-Point Cap Index Strategy. à Illustrative Example #1 – Positive Index Performance For purposes of this example: (ii) is the Index Number as of the start of the Index Period, which is 1,000; (i) is the Index Number as of the end of the Index Period, which is 1,085; and the Index Cap is 7%. Step One is to determine the Index Change: 1,085/1,000 -1 0.085, which, when converted to the equivalent percentage is 8.5%. Step Two is to compare the Index Change to the Index Cap. The Index Credit is the lesser of the Index Cap or the Index Change. In this example, the Index Credit is 7%. 18 Step Three is to add the Accumulation Value to the amount resulting from multiplying the Index Credit by the Premium allocated to the Point-to-Point Cap Index Strategy: $100,000 + (100,000 x 0.07) $107,000. Thus, on the Allocation Anniversary, the Accumulation Value is $107,000. à Illustrative Example #2  Negative Index Performance For purposes of this example: (ii) is the Index Number as of the start of the Index Period, which is 1,000; (i) is the Index Number as of the end of the Index Period, which is 900; and the Index Cap is 7%. Step One is to determine the Index Change: 900/1,000 -1 (0.1), which, when converted to the equivalent percentage is (10.0%). Step Two is to compare the Index Change to the Index Cap. The Index Credit is the lesser of the Index Cap or the Index Change. In this example, since the performance of the Index is below 0% (i.e., (10.0%)), the Index Credit is 0%. Step Three is to add the Accumulation Value to the amount resulting from multiplying the Index Credit by the Premium allocated to the Point-to-Point Cap Index Strategy: $100,000 + (100,000 x 0%) $100,000. Thus, on the Allocation Anniversary, despite the negative performance of the Index during the Indexing Period, the Accumulation Value remains $100,000. ¡ IMPORTANT NOTE: See page 15 for examples that illustrate the correlation between the Minimum Guaranteed Contract Value and the Accumulation Value allocated to the Point-to-Point Cap Index Strategy, as well as to the Fixed Rate Strategy. These examples use the above assumptions for the Accumulation Value allocated to the Point-to-Point Cap Index Strategy. The Indexes Four Indexes are currently available under the Point-to-Point Cap Index Strategy. We may add an Index as we deem appropriate. Alternatively, we may cease to accept Additional Premiums to an Index at any time in our sole discretion. We may also cease to accept Reallocations to an Index (when you reallocate from one Index to another, or cease to permit Accumulation Value from continuing to be applied to an Index at the applicable Allocation Anniversary. The Contract will have at least one Index available at all times. See pages 6 and 13. We have permission to offer the Indexes described below pursuant to a license agreement with each sponsor. These license agreements have terms lasting one year that renew automatically without prior written notice of at least 30 days. Either party may affirmatively terminate the license agreement upon a material breach, generally with prior notice of at least 30 days and after an opportunity for the breaching party to remedy the breach. The sponsor, and in some cases, the Company, may also terminate the license agreement with prior notice of at least 60 days due to possible reputational harm. The sponsor may likewise terminate the license agreement if the sponsors ability to make the Index available to us is deemed materially impaired, as a consequence of: legislative or regulatory changes; material litigation or a regulatory proceeding (threatened or already commenced); or a court order. In some cases, the sponsor may terminate the license agreement immediately: if we materially breach certain terms of the license agreement and are unable to remedy the breach; we are adjudicated bankrupt; we make a general assignment for the benefit of our creditors; or we decide to cease business and/or liquidate. In the event that the sponsor decides to discontinue the Index, the licensing agreements require either that the sponsor provide prior written notice of at least 90 days, or that the sponsor use all reasonable efforts to provide us with as much prior notice as is reasonable under the circumstances. S&P MidCap 400 ® The S&P MidCap 400 ® is an unmanaged index of 400 common stocks of medium sized U.S. (and some Canadian) companies intended to capture the price performance of a large cross section of the U.S. publicly traded stock market. Each stock is weighted by its market capitalization, which means larger companies have greater representation in the index than smaller ones. As of the most recent calendar year end, the market capitalization range of the index was between approximately $0.1 billion and $7.9 billion with a median level of $1.6 billion and an average level of $1.8 billion. Market capitalization is defined as total current market value of a company's outstanding common stock. The stocks in the S&P MidCap 400 ® are chosen by Standard & Poors, a division of The McGraw-Hill Companies, Inc. (S&P). S&P chooses stocks for inclusion in the S&P MidCap 400 ® based on market capitalization, trading activity and the overall mix of industries represented in the index, among other factors. S&Ps selection of a stock for the S&P MidCap 400 ® does not mean that S&P believes the stock to be an attractive investment. 19 S&P 500 ® The S&P 500 ® is composed of 500 common stocks issued by large-capitalization U.S. companies in a wide range of businesses. The stocks included in the index collectively represent a substantial portion of all common stocks publicly traded in the U.S. The S&P ® is generally considered broadly representative of the performance of publicly traded U.S. large capitalization stocks. The S&P ® is a market-weighted index, which means that the largest stocks (as measured by market capitalization) represented in the index have the most effect on the indexs performance. Currently, the largest stocks in the S&P 500 ® have an effect on the performance of the index that is many times greater than the effect of the other stocks in the index. The stocks in the S&P 500 ® are chosen by Standard & Poors, a division of The McGraw-Hill Companies, Inc. S&P chooses stocks for inclusion in the S&P 500 ® based on market capitalization, trading activity and the overall mix of industries represented in the index, among other factors. S&Ps selection of a stock for the S&P 500 ® does not mean that S&P believes the stock to be an attractive investment. EURO STOXX 50 ® The EURO STOXX 50 ® is a pan-European index that represents the performance of some of the largest companies, across all components of the 18 EURO STOXX ® 600 Supersector Indexes. The 50 companies in the EURO STOXX 50 ® are selected by first identifying the companies that equal approximately 60% of the free-float market capitalization of each corresponding EURO STOXX ® TMI Supersector Index. In addition, any stocks that are currently components of the EURO STOXX 50 ® are added to the list. From that list, the 40 largest stocks are selected to be components of the EURO STOXX 50 ® . In addition, any stocks that are current components of the EURO STOXX 50 ® (and ranked 41-60 on the list) are included as components. If there are still less than 50 component stocks, the applicable number of the largest remaining stocks on the list ranked 41 or higher are included as components of the EURO STOXX 50 ® . Russell 2000 ® The Russell 2000 ® Index is a capitalization-weighted index and a subset consisting of approximately the 2,000 smallest companies of the Russell 3000 ® Index in a wide range of businesses. Component companies in the Russell 2000 ® Index are based on shares accessible for trading and weighted according to the market value of their float adjusted outstanding shares. The composition of the Russell 2000 ® Index is adjusted to reflect changes in capitalization resulting from mergers, acquisitions, stock rights, substitutions and other capital events. The Russell 3000 ® Index consists of the 3,000 largest companies domiciled in the U.S. and its territories and represents approximately 98% of the investable U.S. public equity market. The Russell 2000 ® Index currently represents approximately 8% of the total market capitalization of the Russell 3000 ® Index. As of March 31, 2008, the weighted average market capitalization of the Russell 2000 Index was approximately $1.3 billion and the largest company in the Russell 2000 ® Index had an approximate market capitalization of $6.8 billion. The Frank Russell Company updates the Russell 2000 ® once each year, at which time there may be substantial changes in the composition of the index. Stocks of companies that merge, are acquired or otherwise cease to exist during the year are not replaced in the index. Index Sponsors Standard & Poors Standard & Poors sponsors the S&P MidCap 400 Index and S&P 500 Index. The Contracts are not sponsored, endorsed, sold or promoted by Standard & Poors, a division of The McGraw-Hill Companies, Inc. (S&P). S&P makes no representation or warranty, express or implied, to the Owners of the Contracts or any member of the public regarding the advisability of investing in securities generally or in the Contracts particularly or the ability of the S&P 500 Index or the S&P MidCap 400 Index to track general stock market performance. S&Ps only relationship to the Licensee is S&Ps grant of permission to the Licensee to use the S&P 500 Index or the S&P MidCap 400 Index, which are determined, composed and calculated by S&P without regard to the Licensee or the Contracts. S&P has no obligation to take the needs of the Licensee or the Owners of the Contracts into consideration in determining, composing or calculating the S&P 500 Index or the S&P MidCap 400 Index. S&P is not responsible for and has not participated in the determination of the prices and amount of the Contracts or the timing of the issuance or sale of the Contracts or in the determination or calculation of the equation by which the Contracts are to be converted into cash. S&P has no obligation or liability in connection with the administration, marketing of the Contracts. S&P DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE S&P &P MIDCAP &P SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. S&P MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY THE LICENSEE, OWNERS OF THE CONTRACTS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE S&P &P MIDCAP &P MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE S&P &P MIDCAP 400 INDEX OR ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL 20 S&P HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. STOXX STOXX and its licensors sponsor the EURO STOXX 50 ® Index. STOXX and its licensors have no relationship to the Company, other than the licensing of EURO STOXX 50 ® and the related trademarks for use in connection with the Contracts. STOXX and its Licensors do not : § Sponsor, endorse, sell or promote the Contracts. § Recommend that any person invest in the Contracts or any other securities. § Have any responsibility or liability for or make any decisions about the timing, amount or pricing of the Contracts. § Have any responsibility or liability for the administration, management or marketing of the Contracts. § Consider the needs of the Contracts or the Owners of the Contracts in determining, composing or calculating the EURO STOXX 50 ® or have any obligation to do so. STOXX and its licensors will not have any liability in connection with the Contracts. Specifically, · STOXX and its licensors do not make any warranty, express or implied and disclaim any and all warranty about: · The results to be obtained by the Contracts, the Owner of the Contracts or any other person in connection with the use of the EURO STOXX 50 ® Index and the data included in the EURO STOXX 50 ® Index; · The accuracy or completeness of the EURO STOXX 50 ® and its data; · The merchantability and fitness for a particular purpose or use of the EURO STOXX 50 ® and its data; · STOXX and its licensors will have no liability for any errors, omissions or interruptions in the EURO STOXX 50 ® or its data; · Under no circumstances will STOXX or its licensors be liable for any lost profits or indirect, punitive, special or consequential damages or losses, even if STOXX or its licensors knows that they might occur. The licensing agreement between the Company and STOXX is solely for their benefit and not for the benefit of the Owners of the Contracts or any other third parties. Frank Russell Company The Contracts are not sponsored, endorsed, sold or promoted by Frank Russell Company (“Russell”). Russell makes no representation or warranty, express or implied, to the owners of the Contracts or any member of the public regarding the advisability of investing in securities generally or in the Contracts particularly or the ability of the Russell 2000 ® Index to track general stock market performance or a segment of the same. Russell's publication of the Russell 2000 ® Index in no way suggests or implies an opinion by Russell as to the advisability of investment in any or all of the securities upon which Russell 2000 ® Index is based. Russell's only relationship to the Company is the licensing of certain trademarks and trade names of Russell and of the Russell 2000 ® Index, which is determined, composed and calculated by Russell without regard to the Company or the Contracts. Russell is not responsible for and has not reviewed the Contracts nor any associated literature or publications and Russell makes no representation or warranty express or implied as to their accuracy or completeness, or otherwise. Russell reserves the right, at any time and without notice, to alter, amend, terminate or in any way change the Russell 2000 ® Index. Russell has no obligation or liability in connection with the administration, marketing or trading of the Contracts. RUSSELL DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE RUSSELL 2000 ® INDEX OR ANY DATA INCLUDED THEREIN AND RUSSELL SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. RUSSELL MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY THE COMPANY, INVESTORS, OWNERS OF THE CONTRACTS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE RUSSELL 2000 ® INDEX OR ANY DATA INCLUDED THEREIN. RUSSELL MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE RUSSELL 2000 ® INDEX OR ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL RUSSELL HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. The Russell 2000 ® Index is a trademark of Russell Investments and have been licensed for use by the Company. 21 Surrenders Except under certain qualified Contracts, you may take a full or partial Surrender of the Contract at any time before the earlier of: The date on which Annuity Payments begin; and The death of the Owner (or, if the Owner is not a natural person, the death of the Annuitant). A Surrender before the Owner or Annuitant, as applicable, reaches age 59½ may be subject to a U.S. federal income tax penalty equal to 10% of the amount of such Surrender treated as income, for which you would be responsible. See page 32 for a general discussion of the U.S. federal income tax treatment of the Contract, which discussion is not intended to be tax advice. You should consult a tax adviser for advice about the effect of U.S. federal income tax laws, state laws or any other tax laws affecting the Contract, or any transaction involving the Contract. Cash Surrender Value Upon a full Surrender of the Contract, you will receive the full cash value of the Contract (which amount we refer to as the Cash Surrender Value). The Cash Surrender Value will equal the greater of: The Minimum Guaranteed Contract Value (see page 15); and The Accumulation Value less any Surrender Charge (see pages 14 and 7). To Surrender the Contract fully, you must provide Notice to Us of such Surrender. If we receive your Notice to Us before the close of business on any Business Day, we will determine the Cash Surrender Value at the close of business on such Business Day; otherwise, we will determine the Cash Surrender Value as of the close of the next Business Day. We will generally pay the Cash Surrender Value within 7 days of receipt of Notice to Us of such Surrender. See page 28 for a description of limited situations, may cause us to temporarily suspend payments. After the first Contract Year, you may apply the Cash Surrender Value to an Annuity Plan at any time before the Maturity Date. See page 26. Partial Surrender You may withdraw a portion of the Accumulation Value from the Contract (which we refer to as a partial Surrender). Partial Surrenders will be taken on a last in first out (LIFO) basis in the same proportion as the Accumulation Value associated with each Strategy and any applicable Index relative to the total Accumulation Value. Surrenders do not participate in any Index Credits for the Allocation Year in which they are taken. See page 18. To make a partial Surrender, you must provide Notice to Us of such partial Surrender. If we receive your Notice to Us before the close of business on any Business Day, we will determine the amount of the Accumulation Value at the close of business on such Business Day; otherwise, we will determine the amount of the Accumulation Value as of the close of the next Business Day. A partial Surrender may be subject to a Surrender Charge. We currently offer the following partial Surrender options: Regular Surrenders; and Systematic Surrenders. Regular Surrenders After your Right to Examine and Return this Contract has expired (see page 29), you may take one or more regular Surrenders. Each such regular Surrender must be a minimum of the lesser of: $1,000; An amount equal to 10% of the Accumulation Value minus any Surrenders already taken during the Contract Year (as determined on the date of such Surrender(s)), which we refer to as the Surrender Charge Free Amount (see page 8); and The minimum distribution amount required by the Code. You are permitted to make regular Surrenders regardless of whether you have previously elected, or continue to elect, to make systematic Surrenders. A partial Surrender will be deemed a full Surrender and the Cash Surrender Value will be paid if, after giving effect to the requested Surrender, the Cash Surrender Value remaining would be less than $2,500. 22 Systematic Surrenders You may choose to receive automatic systematic Surrender payments from the Accumulation Value, provided you are not making IRA Surrenders (see “Surrenders from Individual Retirement Annuities” below). You may take systematic Surrenders monthly, quarterly or annually. Systematic Surrenders will incur Surrender Charges, unless you limit the amount of your systematic Surrenders to the maximum amount available for Surrender in a Contract Year without incurring Surrender Charges. There is no additional charge for electing the systematic Surrender option. Only one systematic Surrender option may be elected at a time. You may begin a systematic Surrender in a Contract Year in which a regular Surrender has been, or will be, made. If you are eligible for systematic Surrenders, you must provide Notice to Us of the date on which you would like such systematic Surrenders to start. This date must be at no earlier than 30 days after the Contract Date and no later than the 28 th day of any calendar month. For a day that is after the 28 th day of any calendar month, the payment will be made on the first Business Day of the next succeeding calendar month. Subject to these restrictions on timing, if you have not indicated a start date, your systematic Surrenders will begin on the first Business Day following the Contract Date (or the monthly or quarterly anniversary thereof), and the systematic Surrenders will be made at the frequency you have selected. If the day on which a systematic Surrender is scheduled is not a Business Day, the payment will be made on the next succeeding Business Day. You may express the amount of your systematic Surrender as either: A fixed dollar amount; or An amount that is a percentage of the Accumulation Value. The amount of each systematic Surrender must be a minimum of $100. If your systematic Surrender is a fixed dollar amount of less than $100 on any systematic Surrender date, we will automatically and immediately terminate your systematic Surrender election. Fixed dollar systematic Surrenders that are intended to satisfy the requirements of Section 72(q) or 72(t) of the Code may exceed the maximum amount available for Surrender in a Contract Year without incurring Surrender Charges. However, such Surrenders will incur Surrender Charges on any amount in excess of such applicable maximum amount. Systematic Surrenders of an amount based on a percentage of the Accumulation Value are subject to the applicable maximum percentage of Accumulation Value as shown below, which is used to calculate the amount of Surrender on the date of each systematic Surrender: Frequency of Systematic Surrenders Maximum Percentage of Accumulation Value Monthly 0.83% Quarterly 2.50% Annually 10.00% If your systematic Surrender of an amount that is a percentage of the Accumulation Value would be less than $100, we will automatically increase the amount to $100, provided it does not exceed the applicable maximum percentage of Accumulation Value and you have elected not to incur Surrender Charges. Otherwise, we will only pay the portion that would not incur Surrender Charges and then automatically and immediately terminate your systematic Surrender election. You may change the fixed dollar amount, or percentage of Accumulation Value, of your systematic Surrender once each Contract Year, except in a Contract Year during which you have previously made a regular Surrender. You may cancel the systematic Surrender option at any time by providing Notice to Us at least 7 days before the date of the next scheduled systematic Surrender. For systematic Surrenders based on a fixed dollar amount, we will not adjust the systematic Surrender payments to account for any Additional Premium received from you. For systematic Surrenders based on a percentage of your Accumulation Value, however, we will automatically incorporate into the systematic Surrender calculation any Additional Premiums received from you. Surrender Charges on Systematic Surrenders Systematic Surrenders will incur Surrender Charges, unless you elect to limit the amount of your systematic Surrenders to the maximum amount available for Surrender in a Contract Year without incurring Surrender Charges. In the event that a systematic Surrender incurs a Surrender Charge, we will apply the Surrender Charge to the Accumulation Value. Surrenders from Individual Retirement Annuities If you have an IRA Contract (other than a Roth IRA Contract) and will be at least age 70½ during the current calendar year, you may, pursuant to your IRA Contract, elect to have distributions made to you to satisfy requirements imposed by U.S. federal income tax law. Such IRA Surrenders provide payout of amounts required to be distributed by the Internal Revenue Service rules governing mandatory distributions under qualified plans. 23 If you elect to make IRA Surrenders, we will send you a notice before such IRA Surrenders commence, and you may elect to make IRA Surrenders at that time, or at a later date. Any IRA Surrenders will be made at the frequency you have selected (which may be monthly, quarterly or annually) and will commence on the start date you have selected, which must be no earlier than 30 days after the Contract Date and no later than the 28 th day of any calendar month. For a day that is after the 28 th day of any calendar month, the payment will be made on the first Business Day of the next succeeding month. Subject to these restrictions on timing, if you have not indicated a start date, your IRA Surrenders will begin on the first Business Day following your Contract Date at the frequency you have selected. At your discretion, you may request that we calculate the amount that you are required to Surrender from your IRA Contract each year based on the information you give us and the various options under the IRA Contract that you have chosen. This amount will be a minimum of $100 per IRA Surrender. Alternatively, we will accept written instructions from you setting forth your calculation of the required amount to be surrendered from your IRA Contract each year, also subject to the $100 minimum per IRA Surrender. If at any time the IRA Surrender amount is greater than the Accumulation Value, we will immediately terminate the IRA Contract and promptly send you an amount equal to the Cash Surrender Value. You may not elect to make IRA Surrenders if you have already elected to make systematic Surrenders. Additionally, since only one systematic Surrender option may be elected at a time, if you have elected to make such systematic Surrenders, the distributions thereunder must be sufficient to satisfy the mandatory distribution rules imposed by U.S. federal income tax law; otherwise, we may alter such distributions to comply with U.S. federal income tax law. You are permitted to change the frequency of your IRA Surrenders once per Contract Year, and you may cancel IRA Surrenders altogether at any time by providing Notice to Us at least 7 days before the next scheduled IRA Surrender date to ensure such scheduled IRA Surrender and successive IRA Surrenders are not enforced. Death Benefit Death Benefit prior to the Maturity Date The Contract provides for a Death Benefit equal to the greater of the Minimum Guaranteed Contract Value (see page 15) and the Accumulation Value (see page 14) (which we refer to as the Proceeds). The Proceeds are calculated as of the date of death of any Owner (or, if the Owner is not a natural person, upon any Annuitant’s death) and payable upon: Our receipt of satisfactory proof of death; and Our receipt of all required claim forms. Proof of death is the documentation we deem necessary to establish death, including, but not limited to: A certified copy of a death certificate; A certified copy of a statement of death from an attending physician; A finding of a court of competent jurisdiction as to the cause of death; or Any other proof that we deem in our sole discretion to be satisfactory to us. From the date of death until the Proceeds are paid, we will credit the Proceeds with interest at the greater of: The effective annual interest rate, determined solely in our discretion and subject to change (which we refer to as the Company Death Benefit Rate); or The applicable state interest rate required to be paid on annuity death claims, if any. The Company Death Benefit Rate may be less than the Fixed Rate Strategy Minimum Guaranteed Interest Rate in effect as of the date of death, but shall not be less than zero percent. See page 24. Your Beneficiaries may contact us to determine the current Company Death Benefit Rate. Contact information for our Customer Service Center is specified on page 1. Once we have received satisfactory proof of death and all required documentation necessary to process a claim, we will generally pay the Proceeds within 7 days of such date. We will pay the Proceeds under a non-qualified Contract according to Section 72(s) of the Code. Only one Death Benefit is payable under the Contract. The Proceeds will be paid to the named Beneficiary, unless the Contract has joint Owners (or if the Owner is not a natural person, two Annuitants), in which case any surviving Owner (or Annuitant, as applicable) will take the place of, and be deemed to be, the Beneficiary entitled to collect the Proceeds. The Owner may restrict how the Beneficiary is to receive the Death Benefit (e.g., by requiring a lump-sum payment, installment payments or that any amount be applied to an Annuity Plan). See page 11. 24 Spousal Beneficiary Contract Continuation Any surviving spouse of a deceased Owner who is the sole primary Beneficiary (or, as the surviving Joint Owner, is designated as the Beneficiary) has the option, but is not required, to continue the Contract under the same terms existing prior to such Owner’s death. Such election would be in lieu of payment of the Proceeds. The surviving spouse’s right to continue the Contract is limited by our use of the term “spouse,” as it is defined under U.S. federal law, which refers only to a person of the opposite sex who is a husband or a wife. Also, the surviving spouse may not continue the Contract if he or she is age 90 or older on the date of the Owner’s death. (For Contracts issued in Minnesota, the surviving spouse may not continue the Contract if he or she is age 85 or older on the date of the Owner’s death.) If the surviving spouse elects to continue the Contract, the following will apply: The surviving spouse will replace the deceased Owner as the Contract Owner (and if the deceased Owner was the Annuitant, the surviving spouse will replace the deceased Owner as the Annuitant); The age of the surviving spouse will be used as the Owner’s age under the continued Contract; All rights of the surviving spouse as the Beneficiary under the Contract in effect prior to such continuation election will cease; Any Surrender Charges on subsequent Surrenders will be waived; Additional Premiums will not be accepted; All rights and privileges granted by the Contract or allowed by us will belong to the surviving spouse as the Owner of the continued Contract; and Upon the death of the surviving spouse as the Owner of the Contract, the Proceeds will be distributed to the Beneficiary or Beneficiaries described below, and the Contract will terminate. ¡ IMPORTANT NOTE: For contracts issued in New Jersey only, a surviving civil union partner will have the same option to continue the Contract as a surviving spouse. All references in this section to a “surviving spouse” shall apply equally to a civil union partner. If the Contract is continued by a civil union partner, the Death Benefit must be paid in accordance with Section 72(s) of the Code. Payment of the Proceeds to a Spousal or Non-spousal Beneficiary Subject to any payment restriction imposed by the Owner, the Beneficiary may decide to receive the Proceeds: In one lump sum payment or installment payments; or By applying the Proceeds to an Annuity Plan. No Additional Premiums may be made following the date of the Owner’s death. The Beneficiary may receive the Proceeds in one lump sum payment or installment payments, provided the Proceeds are distributed to the Beneficiary within 5 years of the Owner’s death. The Beneficiary has until 1 year after the Owner’s death to decide to apply the Proceeds to an Annuity Plan. If the Proceeds are applied to an Annuity Plan, the Beneficiary will be deemed to be the Annuitant, and the Annuity Payments must: Be distributed in substantially equal installments over the life of such Beneficiary or over a period not extending beyond the life expectancy of such Beneficiary; and Begin no later than 1 year after the date of the Owner’s death. If we do not receive a request to apply the Proceeds to an Annuity Plan, we will make a single lump-sum payment to the Beneficiary. Unless you elect otherwise, the payment will generally be made into an interest bearing account, backed by our general account . This account is not FDIC insured and can be accessed by the Beneficiary through a draftbook feature. The Beneficiary may access Proceeds at any time without penalty. For information on required distributions under U.S. federal income tax laws, see “Required Distributions upon Owner’s Death” below. At the time of death benefit election, the Beneficiary may elect to receive the Proceeds directly by check rather than through the draftbook feature of the interest bearing account by notifying the Customer Service Center. The Beneficiary may elect to receive the Proceeds in payments over a period of time based on his or her life expectancy. These payments are sometimes referred to as stretch payments. Stretch payments for each calendar year will vary in amount because they are based on the Accumulation Value and the Beneficiary’s remaining life expectancy. The first stretch payment must be made by the first anniversary of the Owner’s date of death. Each succeeding stretch payment is required to be made by December 31 st of each calendar year. Stretch payments are subject to the same conditions and limitations as systematic Surrenders. See page 23. The rules for, and tax consequences of, stretch payments are complex and contain conditions and exceptions not covered in this prospectus. You should consult a tax adviser for advice about the effect of U.S. federal income tax laws, state laws or any other tax laws affecting the Contract, or any transactions involving the Contract. 25 Death Benefit Once Annuity Payments Have Begun There is no Death Benefit once the Owner decides to begin receiving Annuity Payments (see below). In the event the Owner dies (or, in the event that the Owner is not a natural person, the Annuitant dies) before all guaranteed Annuity Payments have been made pursuant to any applicable Annuity Plan, we will continue to make the Annuity Payments until all such guaranteed payments have been made. The Annuity Payments will be paid to the Beneficiary according to the Annuity Plan at least as frequently as before the death of the Owner or Annuitant, as applicable. Annuity Payments and Annuity Plans Annuity Payments Subject to State variations noted below, the Contract provides for Annuity Payments, so long as the Annuitant is then living, in one of the two following ways: You can apply the Cash Surrender Value to an Annuity Plan on any date following the first Contract Anniversary; or ¡ IMPORTANT NOTE: We will not waive any applicable Surrender Charges. We will automatically apply the Proceeds (which equals the greater of the Minimum Guaranteed Contract Value and the Accumulation Value) to an Annuity Plan on the Contract Anniversary following the oldest Annuitant’s 90 th birthday (or the Contract Anniversary following the oldest Annuitant’s 85 th birthday if the Contract was issued prior to January 3, 2011), which we refer to as the Maturity Date. Subject to the State variations noted below, the Annuity Payments cannot begin later than the Contract Anniversary on or next following the oldest Annuitant’s 90 th birthday (or the Contract Anniversary following the oldest Annuitant’s 85 th birthday if the Contract was issued prior to January 3, 2011), unless: We agree to a later date; or The Internal Revenue Service publishes a final regulation or a revenue ruling concluding that an annuity contract with a Maturity Date that is later than the Contract Anniversary following the oldest Annuitant’s 90 th birthday (or the Contract Anniversary following the oldest Annuitant’s 85 th birthday if the Contract was issued prior to January 3, 2011, or for Contracts issued in Montana prior to January 18, 2011 and for Contracts issued in Minnesota the Contract Anniversary following the oldest Annuitant’s 85 th birthday) will be treated as an annuity for U.S. federal tax purposes. State Maturity Date Variation Florida You may change the Maturity Date to any date following the first Contract Anniversary that is on or prior to the Contract Anniversary following the oldest Annuitant’s 90 th birthday (or the Contact Anniversary following the oldest Annuitant’s 85 th birthday if the Contract was issued prior to January 3, 2011). No Surrender Charges will apply to the application of the Proceeds to an Annuity Plan on the Maturity Date. Montana The Maturity Date is the Contract Anniversary following the oldest Annuitant’s 90 th birthday (or the Contract Anniversary following the oldest Annuitant’s 85 th birthday if the Contract was issued prior to January 18, 2011). Minnesota The Maturity Date is the Contract Anniversary following the oldest Annuitant’s 85 th birthday). Notice to Us is required at least 30 days in advance of the date you wish to begin receiving Annuity Payments after we issue the Contract. Except for Contracts issued in Washington, if the Accumulation Value is less than $2,000 on the Maturity Date, we will pay such amount in a single lump-sum payment. Each Annuity Payment must be at least $20. We will make the Annuity Payments in monthly installments (although you can direct us to make the Annuity Payments annually instead). We reserve the right in the Contract to make the Annuity Payments less frequently, as necessary, to make the Annuity Payment equal to at least $20. We may also change the $2,000 and $20 minimums based upon increases reflected in the Consumer Price Index for All Urban Consumers (CPI-U) since January 1, 2005. There is no Death Benefit once you begin to receive Annuity Payments under an Annuity Plan. We will determine the amount of the Annuity Payments as follows: 26 Prior to the Maturity Date On the Maturity Date Cash Surrender Value Proceeds è Multiplied by the applicable payment factor, which è Multiplied by the applicable payment factor, which depends on: depends on: ¡ The Annuity Plan; ¡ The Annuity Plan; ¡ The frequency of Annuity Payments; ¡ The frequency of Annuity Payments; ¡ The age of the Annuitant (and sex, where ¡ The age of the Annuitant (and sex, where appropriate appropriate under applicable law); and under applicable law); ¡ A net investment return of 1.0% is assumed (we ¡ A net investment return of 1.0% is assumed (we may may pay a higher return at our discretion). pay a higher return at our discretion). è Divided by 1,000. è Divided by 1,000. Annuity Plans You may elect one of the Annuity Plans described below, which provide for Annuity Payments of a fixed dollar amount only , using the Annuity 2000 Mortality Tables. In addition, you may elect any other Annuity Plan we may be offering at the time Annuity Payments begin. The Annuity Plan may be changed at any time before the Maturity Date, upon 30 days prior Notice to Us. If you do not elect an Annuity Plan, Annuity Payments will be made automatically each month for a minimum of 120 months and as long thereafter as the Annuitant is living, based on the oldest Annuitant’s life, unless otherwise limited by applicable law. Your election of an Annuity Plan is subject to the following additional terms and conditions: Annuity Payments will be made to the Owner, unless you provide Notice to Us directing otherwise; You must obtain our consent if the payee is not a natural person; and Any change in the payee will take effect as of the date we receive Notice to Us. Payments for a Period Certain Annuity Payments are made in equal installments for a fixed number of years. The number of years cannot be less than 10 nor more than 30, unless otherwise required by applicable law. For Contracts issued in Florida, the number of years cannot be less than 20. Payments for Life with a Period Certain Annuity Payments are made for a fixed number of years and as long thereafter as the Annuitant is living. The number of years cannot be less than 10 nor more than 30, unless otherwise required by applicable law. Life Only Payments Annuity Payments are made for as long as the Annuitant is living. This is not available for Contracts issued in Florida. Joint and Last Survivor Life Payments Annuity Payments are made for as long as either of two Annuitants is living. Death of the Annuitant who is not an Owner In the event the Annuitant dies on or after the Maturity Date, but before all Annuity Payments have been made pursuant to the Annuity Plan elected, we will continue the Annuity Payments until all guaranteed Annuity Payments have been made. The Annuity Payments will be paid at least as frequently as before the Annuitant’s death until the end of any guaranteed period certain. We may require satisfactory proof of death in regard to the Annuitant before continuing the Annuity Payments. Other Important Information Annual Report to Owners At least once a year, we will send you, without charge, a report showing the current Accumulation Value and the Cash Surrender Value. This report will also show the amounts deducted from, or added to, the Accumulation Value since the last report. This report will include any other information that is required by law or regulation. In addition, we will provide you with any other reports, notices or documents that we are required by applicable law to furnish to you. We will send this report to you at your last known address within 60 days after the report date. Upon your request, we will provide additional reports, but we reserve the right in the Contract to assess a reasonable charge for each such additional report. 27 Suspension of Payments We reserve the right to suspend or postpone the date of any payment or determination of any value (including the Accumulation Value) under the Contract, beyond the 7 permitted days, on any Business Day that: The New York Stock Exchange is closed; Trading on the New York Stock Exchange is restricted; An emergency exists as determined by the SEC; or The SEC so permits for the protection of security holders. We have the right to delay payment for up to 6 months, contingent upon written approval by the insurance supervisory official in the jurisdiction in which this Contract is issued. For Contracts issued in Idaho, any payment deferred 30 days or more will include interest as required by applicable state law. Misstatement Made by Owner in Connection with Purchase of this Contract We may require proof of the age and sex of the person upon whose life certain benefit payments are determined (i.e., the Death Benefit or Annuity Payments). If the Owner misstates the age or sex of a person in connection with the purchase of the Contract, we reserve the right in the Contract to adjust (either upward or downward) these payments based on the correct age or sex. If an upward adjustment to your benefit payment is required, we will include an amount in your next benefit payment representing the past underpayments by us, with interest credited at the rate of 1.5% annually (where permitted). If a downward adjustment to your benefit payment is required, we will make a deduction from future benefit payments until the past overpayments by us, plus interest at 1.5% annually (where permitted), has been repaid in full by you. We reserve the right in the Contract (where permitted) to void the Contract and return the Cash Surrender Value in the event of any fraudulent material misrepresentation made by the Owner in connection with the purchase of the Contract. Insurable Interest We require the Owner of the Contract to have an insurable interest in the Annuitant. Insurable interest means the Owner has a lawful and substantial economic interest in the continued life of the Annuitant. An insurable interest does not exist if the Owner’s sole economic interest in the Annuitant arises as a result of the Annuitant’s death. A natural person is presumed to have an insurable interest in his or her own life. A natural person is also generally considered to have an insurable interest in his or her spouse and family members. State statutory and case law have established guidelines for circumstances in which an insurable interest is generally considered to exist: Relationships between parent and child, brother and sister, and grandparent and grandchild; and Certain business relationships and financial dependency situations (e.g., uncle has insurable interest in nephew who runs the uncle’s business and makes money for the uncle). The above list is not comprehensive, but instead contains some common examples to help illustrate what it means for the Owner to have an insurable interest in the Annuitant. You should consult your agent/registered representative for advice on whether the Owner of the Contract would have an insurable interest in the Annuitant to be designated. An insurable interest must exist at the time we issue the Contract. In purchasing the Contract, you will represent and acknowledge that you, as the Owner, have an insurable interest in the Annuitant. We require the agent/registered representative to confirm on the application that the Owner has an insurable interest in the Annuitant. We also require that any new Owner after issuance of the Contract to have an insurable interest in the Annuitant. We will seek to void the Contract if we discover it was applied for and issued (or ownership was transferred) based on misinformation, or information that was omitted, in order to evade state insurable interest and other laws enacted to prevent an Owner from using the Contract to profit from the death of a person in whom such Owner does not have an insurable interest. Assignment You may assign a non-qualified Contract as collateral security for a loan or other obligation. This kind of assignment is not a change of ownership. But you should understand that your rights, and those of any Beneficiary, are subject to the terms of the assignment. To make, modify or release an assignment, you must provide Notice to Us. Your instructions will take effect as of the date we receive Notice to Us. We require written consent of any Irrevocable Beneficiary before your instructions will take effect. An assignment likely has U.S. federal income tax consequences. You should consult a tax adviser for tax advice. We are not responsible for the validity, tax consequences or other effects of any assignment you choose to make. 28 Contract Changes — Applicable Tax Law We have the right to make changes to the Contract so that it continues to qualify as an annuity under applicable U.S. federal income tax law. If we deem it necessary to make such changes for tax reasons, we will give you advance notice of how and when your Contract will likely change. Right to Examine and Return This Contract For a prescribed period, you may return the Contract for any reason or no reason at all, which we refer to as the Right to Examine Period. Subject to the state requirements specified in the table below, you may return the Contract within 20 days of your receipt of it, and you have up to 30 days from your receipt of it if the Contract was issued as a replacement contract. Unless as otherwise noted below, if so returned, we will promptly pay you any portion of the Premium paid and not previously Surrendered as of the date the returned Contract is received by us. If you decide to return the Contract, you must deliver it: To us at our Customer Service Center (the address is specified on page 1); or To your agent/registered representative. Contract Days for New Purchase Days for Replacement Purchase Issue State and Amount Returned and Amount Returned 21 days Florida Same Premium paid and not previously Surrendered. 20 days New Jersey Same Accumulation Value. 20 days 30 days Premium paid and not previously Premium paid and not previously Surrendered. surrendered (45 days, if the Contract replaces a Pennsylvania contract issued by an ING affiliate.) Surrendered as of the date the returned Contract is received by us. Non-Waiver We may, in our discretion, elect not to exercise a right, privilege or option under the Contract. Such election will not constitute our waiver of the right to exercise such right, privilege or option at a later date, nor will it constitute a waiver of any provision of the Contract. Special Arrangements We may reduce or waive any Contract charges for certain group or sponsored arrangements, under special programs, and for certain employees, agents, and related persons of our parent corporation and its affiliates. We reduce or waive these items based on expected economies, and the variations are based on differences in costs or services. Selling the Contract Our affiliate, Directed Services LLC, 1475 Dunwoody Drive, West Chester, Pennsylvania 19380 is the principal underwriter and distributor of the Contract as well as of contracts issued by our affiliate, ING USA Annuity and Life Insurance Company. Directed Services LLC, a Delaware limited liability company, is registered with the SEC as a broker/dealer under the Securities Exchange Act of 1934, as amended, and is a member of the Financial Industry Regulatory Authority, Inc., or FINRA. Directed Services LLC does not retain any commissions or compensation that we pay to it for Contract sales. Directed Services LLC enters into selling agreements with affiliated and unaffiliated broker/dealers to sell the Contracts through their registered representatives who are licensed to sell securities and variable insurance products, which representatives we refer to as selling firms. Selling firms are also registered with the SEC and are FINRA member firms. The following selling firm is affiliated with the Company and ha s entered into a selling agreement with Directed Services LLC for the sale of our variable annuity contracts: · ING Financial Partners, Inc. Directed Services LLC pays selling firms compensation for the promotion and sale of the Contracts. Registered representatives of the selling firms who solicit sales of the Contracts typically receive a portion of the compensation paid by Directed Services LLC to such selling firm in the form of commissions or other compensation, depending on the agreement between the selling firm and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by the Owners of the 29 Contract. We intend to recoup this compensation and other sales expenses paid to selling firms through fees and charges imposed under the Contracts. Directed Services LLC pays selling firms for Contract sales according to one or more schedules. This compensation is generally based on a percentage of Premiums. Selling firms may receive commissions of up to 7.0% of Premiums. In addition, selling firms may receive ongoing annual compensation of up to 1.25% of all, or a portion, of values of Contracts sold through such selling firm. Individual representatives may receive all or a portion of the compensation paid to their selling firm, depending on such selling firm’s practices. Commissions and annual compensation, when combined with additional compensation or reimbursement of expenses (as more full described below), could exceed 7.0% of Premiums. Directed Services LLC has special compensation arrangements with certain selling firms based on such firms’ aggregate or anticipated sales of the Contracts or other specified criteria. These special compensation arrangements will not be offered to all selling firms, and the terms of such arrangements may differ among selling firms based on various factors. Any such compensation payable to a selling firm will not result in any additional direct charge to you by us. In addition to the direct cash compensation for sales of Contracts described above, Directed Services LLC may also pay selling firms additional compensation or reimbursement of expenses for their efforts in selling the Contracts to you and other customers. These amounts may include: Marketing/distribution allowances, which may be based on the percentages of Premium received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the calendar year; Loans or advances of commissions in anticipation of future receipt of Premiums (i.e., a form of lending to agents/registered representatives). These loans may have advantageous terms such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which terms may be conditioned on fixed insurance product sales; Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our expense; Sponsorship payments or reimbursements for broker/dealers to use in sales contests and/or meetings for their agents/registered representatives who sell our products. We do not hold contests based solely on the sales of the Contract; Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, agent/representative recruiting or other activities that promote the sale of Contracts; and Additional cash or non-cash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars, and payment for advertising and sales campaigns. We may pay commissions, dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the Contract. The following is a list of the top 25 selling firms that, during 201
